This appeal is from a judgment of the circuit court in favor of the contestants in an effort to probate and prove a will in the probate court. The matter was certified by the probate judge to the circuit court, as provided by section 10636, new to the Code of 1923. This section, among other things, provides: "An appeal to the supreme court may be taken from the judgment of the circuit court on such contest within thirty days after the rendition of such judgment."
The judgment here was rendered March 10, 1930, and the appeal was taken September 6, 1930, and not within thirty days, as required by the statute, and the motion to dismiss the appeal must be sustained, and said appeal is accordingly dismissed.
Appeal dismissed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.